Title: Abigail Adams to Hannah Quincy Lincoln Storer, 29 January 1790
From: Adams, Abigail
To: Storer, Hannah Quincy Lincoln


my dear Friend
Jan’ry 29 1790 Richmond Hill
By my son who Sets out in the morning on his return to Boston, I write to thank you for your kind Letter of december, and for the present which accompanied it. the Butter was very fine, and much Superiour to any that I have been able to procure here. if I did not hear others complain of that article, I should be led to doubt my own judgment, and to suppose that I had brought my Yankee fancies with me. I know there are certain tastes, and Habits which we contract in early Life, which grow up with us, and lead us to think that they have no equal. a free intercourse with the world, and observation upon the Habits and customs of other states, Nations, & Kingdoms, tends in a great measure to wear of these local attachments, to enlarge our Ideas, and Liberalize our Sentiments, and teach us that the Bontifull Hand of Providence has Strewed comforts and Blessings within the reach of all his creatures, and that it is civilisation cultivation and improvement which enhances their value to us.
You ask my opinion of Nancys match? that she shoud marry a Clergyman I do not think strange, her most worthy Grandmamma did so, they are certainly a most respectable order of Men with us, Men of Learning of Religion, and in general of Liberality. from my own personal knowledge and acquaintance with a large Number of those Gentleman, I do not believe that in either of the 12 other states can be selected an equal Number of So respectable for their ingenuity and abilities, their Gentlemanly deportment and manners as our State furnishes. Yet very few of those Gentlemen think themselves qualified to open the Bible and give you a discourse of half an hour or more, without having previously studied their discourse, & committed it to writing. if the Clergymen here study, it is too deeply for me. I cannot comprehend or believe all their doctrines. they are worthy Good Men, but deciples of good old Calvin, and will Scarcly allow Man to be a free Agent. having said no more than what I think really true with respect to the Clergy I have only to add, that I hope my Friend Nancy will find herself very happy with the Gentleman She has chosen a Clergyman is more like to be a domestick man, than either of the other Learned Professions. Nancy is domestick and will make a very pretty Madam of a Parish.
Pray my good Lady get some of your acquaintance to move in the Legislature to have a Bedlam Erected; there is a member belonging to it, who gives such proof of Insanity that he certainly ought not to go at large. his imagination paints Giants, and he appears in all the Horrors of a man fit for war treason and Rebelion what astonishes me is, that he has Supporters.
I think it probable that congress will rise early in the spring, if so I promise myself the pleasure of visiting my Friends, to whom I must request you to present my Regards, particularly to Mary I wish this had been the winter instead of the last, that She had visited Newyork. I saw George to day, & would have had him dined with me, but he was engaged. my Love to the little Family. present me respectfully to your Worthy Partner & to your Mamma. tell Mrs Guile there is a Lady in Newyork to whom I felt a partiality on my first seeing her, merely because she reminded me of her, and upon a further acquaintance I esteemed her upon her own account, tho the similarity always gives her an additional Weight.
I can scarcly describe to you my feelings the other Day upon receiving a Letter from my dear old Friend Hannah Green, the Friend of my earliest Years, the companion of my juvenile days. I read it, & laid it down to indulge a crowd of reflections which Instantly rushd into my mind. O thou star! was one of them, how has thy Beams been clowded and thy Glory obscured! yet hast thou shone through all the visisitudes of fortune. I have not written to her, but I do not mean to omit it. when I look Back my dear Friend upon those whose circumstances were formerly affluent and whose expectation were promising; and see them placed in a situation so much inferiour in point of wealth, at the same time, behold them submitting with a patient cheerfullness to the reverse of fortune, I admire that greatness of mind, and that resignation to the dispensations of Providence which shines so conspicuously in their Characters. To know how to be exalted and how to be abased; is a great attainment in the Christian Character—but my pen runs on strangly.
I will return your Box by Barnard. it was my intention before, but I was too late it is so dark that I can only see to add that I am both in darkness, and Light your sincere and / affectionate Friend
A Adams
